DETAILED ACTION
Applicant's submission filed on 6 January 2022 has been entered.  Claims 4, 5, 9, and 15 are currently amended; no claims are cancelled; claims 1-3, 6-8, 10-14, and 16-20 are previously presented; no claims have been added.  Claims 1-20 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see page 14, filed 6 January 2022, with respect to “Priority” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the issue.   
Applicant’s arguments, see page 15, filed 6 January 2022, with respect to “Objection to the Drawings” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the objection.   
Applicant’s arguments, see page 17, filed 6 January 2022, with respect to “Rejection under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues that Neth does not teach the limitation due to the mapping of Neth by the examiner has the same M2M modem being mapped to two different claim elements.   
While the examiner agrees, the examiner also thanks the applicant for pointing out this inconsistency that has resulted due to the examiner’s mistake in mapping the right section of Neth.  However, a different section of Neth does in fact teach the claim limitations in question with proper and consistent mapping as has been used in the rejection of the claims.  The claim limitation “receive a request for sharing first operation information of the electronic device for the second communication link via the first communication link” is now adjusted to be mapped to [0036] from Neth which states “a user may provide a request for modem control device to transmit a modem configuration”.
Applicant’s arguments, see page 18, filed 6 January 2022, with respect to “Rejection under 35 U.S.C. 103” have been fully considered but they are not persuasive.  Applicant argues in mere conclusory statements that the broad claim limitations of determine whether to change the configuration information based on the first operation information and the second operation information; determine a change value of the configuration information, based on the first operation information and the second operation information, on basis of determination to change the configuration information are not taught by Chang.   
The examiner respectfully disagrees.  In response to applicant's argument, the applicant seems to focus only on what they believe Chang to teach or not teach without actually considering what the combination of Neth, Jeon, and Chang teaches.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
At a high level, Neth teaches the overall structure of the system where there are user devices (M2M devices), a M2M modem, and a Modem control device.  Neth teaches a little about how these devices interact with each other as well.  Jeon focuses on the interaction of just two of these devices and how determination of change occurs within between the two devices and how the two devices resolve that change request.  Chang teaches the interaction of multiple Bluetooth devices where the configuration information for how to connect to the Bluetooth peripheral is passed along between different devices when a change is determined (such as a new Bluetooth device is discovered or a previous Bluetooth device is removed from the network.  Chang teaches the connection configuration information used in other connections to Bluetooth is then shared among the devices of the network.  The combination of Neth, Jeon, and Chang suggests to a person of ordinary skill in the art that within a system of three different devices as taught by Neth, the interactions and determinations of change of configurations in that system can be detected as taught by Jeon, and the results of the change can be shared to all devices as taught by Chang which is what the claim limitations are stating.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Decisions on claim limitations that have been objected to for allowability may be revoked at any time which the Office determines in the process of performing a complete search that prior art exists that teaches said objected claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Neth et al. (US 2017/0118619 A1), hereafter referred Neth, in view of Chang et al. (US 2017/0094353 A1), hereafter referred Chang.

Regarding claim 7, Neth teaches an electronic device (Neth, Fig. 1C, modem control device) comprising:
a wireless communication circuit (Neth, Fig. 3, [0029]; Communication interface 370); and
a processor (Neth, Fig. 3, [0026]; processor 320), wherein the processor is configured to:
establish a first communication link with a first external electronic device using the wireless communication circuit (Neth, Fig. 1C, [0015]-[0016]; M2M modem communicates with the modem control device);
receive connection information related to a second communication link established between the first external electronic device and a second external electronic device via the first communication link (Neth, Fig. 1C, [0014]-[0015]; M2M modem sends measurement/operation information of the set of M2M devices to the modem control device, where the measurement/operation information may include information obtained by a sensor of a M2M device, current operational status of the M2M device, data produced or gathered by M2M device);
monitor the second communication link, based on the received connection information (Neth, [0015]-[0016]; the modem control device obtains configuration information for the set of M2M devices that communicate with the M2M modem on a periodic basis); and
receive a request for sharing first operation information of the electronic device for the second communication link via the first communication link (Neth, [0015] and [0036]; a user may provide a request for modem control device to transmit a modem configuration message).
Neth does not expressly teach transmit the first operation information to the first external electronic device via the first communication link.
However, Chang teaches transmit the first operation information to the first external electronic device via the first communication link (Chang, [0051]; the Bluetooth proxy synchronizes the latest connection configuration information of the first device to the second device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth to include the above recited limitations as taught by Chang in order to speed up the overall switchover speed in Bluetooth networks (Chang, [0047]).

Claims 1, 2, 9, 12, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Neth in view of Jeon et al. (US 2010/0246514 A1), hereafter referred Jeon, further in view of Chang.

Regarding claim 1, Neth teaches an electronic device (M2M modem) comprising:
a wireless communication circuit (Neth, Fig. 3, [0029]; Communication interface 370); and
a processor (Neth, Fig. 3, [0026]; processor 320), wherein the processor is configured to:
establish a first communication link with a first external electronic device using the wireless communication circuit (Neth, Fig. 1C, [0014]; M2M modem may communicate with the set of M2M devices such as M2M Device 1);
establish a second communication link with a second external electronic device using the wireless communication circuit (Neth, Fig. 1C, [0015]-[0016]; M2M modem communicates with the modem control device);
transmit connection information related to the first communication link to the second external electronic device via the second communication link (Neth, Fig. 1C, [0014]-[0015]; M2M modem sends measurement/operation information of the set of M2M devices to the modem control device, where the measurement/operation information may include information obtained by a sensor of a M2M device, current operational status of the M2M device, data produced or gathered by M2M device).
While Neth teaches request second operation information of the second external electronic device for the first communication link from the second external electronic device via the second communication link (Neth, [0015] and [0036]; a user may provide a request for modem control device to transmit a modem configuration message), Neth does not expressly teach determine whether configuration information related to operation of the first communication link needs to change;
based on determination that the configuration information, needs to change, identify first operation information of the electronic device for the first communication link.
However, Jeon teaches determine whether configuration information related to operation of the first communication link needs to change (Jeon, [0090]; the coordinator determines whether to change the beacon position or not for the first device communication);
based on determination that the configuration information, needs to change, identify first operation information of the electronic device for the first communication link (Jeon, [0090]-[0091]; the coordinator transmits a beacon position change response message that includes the result determined for the beacon position change request, where the coordinator transmits a new beacon to the device that includes WVAN configuration information).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth to include the above recited limitations as taught by Jeon in order to change parameters of the configuration of the connection (Jeon, [0087]).
Neth in view of Jeon does not expressly teach in response to reception of the second operation information, determine whether to change the configuration information, based on the first operation information and the second operation information;
determine a change value of the configuration information, based on the first operation information and the second operation information, on basis of determination to change the configuration information; and
transmit the change value of the configuration information to the first external electronic device via the first communication link.
However, Chang teaches in response to reception of the second operation information, determine whether to change the configuration information, based on the first operation information and the second operation information (Chang, [0052]; the Bluetooth proxy module detect whether one or more of the multiple devices sharing Bluetooth hardware are currently connected to the Bluetooth peripheral);
determine a change value of the configuration information, based on the first operation information and the second operation information, on basis of determination to change the configuration information (Chang, [0047]; the Bluetooth proxy module controls the first device to disable the Bluetooth hardware and send connection configuration information to the second device so that the second device can connect the Bluetooth peripheral using the connection configuration information where the connection configuration information is a parameter); and
transmit the change value of the configuration information to the first external electronic device via the first communication link (Chang, [0051]; the Bluetooth proxy synchronizes the latest connection configuration information of the first device to the second device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon to include the above recited limitations as taught by Chang in order to speed up the overall switchover speed in Bluetooth networks (Chang, [0047]).

Regarding claim 12, Neth teaches a method for configuring a wireless communication link, the method comprising: 
establishing a first communication link, by a user device and a first device (Neth, Fig. 1C, [0014]; M2M modem may communicate with the set of M2M devices such as M2M Device 1);
establishing a second communication link, by the first device and a second device (Neth, Fig. 1C, [0015]-[0016]; M2M modem communicates with the modem control device);
transmitting, by the first device, connection information related to the first communication link to the second device via the second communication link (Neth, Fig. 1C, [0014]-[0015]; M2M modem sends measurement/operation information of the set of M2M devices to the modem control device, where the measurement/operation information may include information obtained by a sensor of a M2M device, current operational status of the M2M device, data produced or gathered by M2M device); 
monitoring, by the second device, the first communication link, based on the connection information (Neth, [0015]-[0016]; the modem control device obtains configuration information for the set of M2M devices that communicate with the M2M modem on a periodic basis).
While Neth teaches requesting second operation information of the second device for the first communication link from the second device via the second communication link, by the first device (Neth, [0015] and [0036]; a user may provide a request for modem control device to transmit a modem configuration message), Neth does not expressly teach determining, by the first device, whether configuration information related to operation of the first communication link needs to change; and
based on determination that the configuration information needs to change, identifying first operation information of the first device for the first communication link.
However, Jeon teaches determining, by the first device, whether configuration information related to operation of the first communication link needs to change (Jeon, [0090]; the coordinator determines whether to change the beacon position or not for the first device communication);
based on determination that the configuration information needs to change, identifying first operation information of the first device for the first communication link (Jeon, [0090]-[0091]; the coordinator transmits a beacon position change response message that includes the result determined for the beacon position change request, where the coordinator transmits a new beacon to the device that includes WVAN configuration information).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth to include the above recited limitations as taught by Jeon in order to change parameters of the configuration of the connection (Jeon, [0087]).
Neth in view of Jeon does not expressly teach in response to the first device receiving the second operation information from the second device, determining, by the first device, whether to change the configuration information, based on the first operation information and the second operation information;
determining, by the first device, a change value of the configuration information, based on the first operation information and the second operation information, on basis of determining to change the configuration information; and
transmitting, by the first device, the change value of the configuration information to the user device through the first communication link.
However, Chang teaches in response to the first device receiving the second operation information from the second device, determining, by the first device, whether to change the configuration information, based on the first operation information and the second operation information (Chang, [0052]; the Bluetooth proxy module detect whether one or more of the multiple devices sharing Bluetooth hardware are currently connected to the Bluetooth peripheral);
determining, by the first device, a change value of the configuration information, based on the first operation information and the second operation information, on basis of determining to change the configuration information (Chang, [0047]; the Bluetooth proxy module controls the first device to disable the Bluetooth hardware and send connection configuration information to the second device so that the second device can connect the Bluetooth peripheral using the connection configuration information where the connection configuration information is a parameter); and
transmitting, by the first device, the change value of the configuration information to the user device through the first communication link (Chang, [0051]; the Bluetooth proxy synchronizes the latest connection configuration information of the first device to the second device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon to include the above recited limitations as taught by Chang in order to speed up the overall switchover speed in Bluetooth networks (Chang, [0047]).

Regarding claims 2 and 13, Neth in view of Jeon further in view of Chang teaches the electronic device of claim 1 and the method of claim 12 above.  Neth does not expressly teach wherein the configuration information comprises at least one of adaptive frequency hopping (AFH), power control, channel quality driven data rate change (CQDDR), link supervision timeout (LSTO), quality of service (QoS), max slot, and packet type table (PTT).
However, Jeon teaches wherein the configuration information comprises at least one of adaptive frequency hopping (AFH), power control, channel quality driven data rate change (CQDDR), link supervision timeout (LSTO), quality of service (QoS) (Jeon, Fig. 3, [0063]; the coordinator serves to control quality of service requirements), max slot, and packet type table (PTT).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth to include the above recited limitations as taught by Jeon in order to support both high-rate and low-rate physical layers (Jeon, [0064]).

Regarding claims 9 and 19, Neth in view of Jeon further in view of Chang teaches the electronic device of claim 7 and the method of claim 12 above.  Further, while Neth teaches request second operation information of the second external electronic device for the first communication link from the second external electronic device via the second communication link (Neth, [0015]; the M2M modem receives a report frequency update request from the modem control device), Neth does not expressly teach determine whether configuration information related to operation of the first communication link needs to change;
based on determination that the configuration information, needs to change, identify first operation information of the electronic device for the first communication link.
However, Jeon teaches determine whether configuration information related to operation of the first communication link needs to change (Jeon, [0090]; the coordinator determines whether to change the beacon position or not for the first device communication);
based on determination that the configuration information needs to change, identify the first operation information (Jeon, [0090]-[0091]; the coordinator transmits a beacon position change response message that includes the result determined for the beacon position change request, where the coordinator transmits a new beacon to the device that includes WVAN configuration information).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth to include the above recited limitations as taught by Jeon in order to change parameters of the configuration of the connection (Jeon, [0087]).
Neth in view of Jeon does not expressly teach in response to reception of the second operation information, determine whether to change the configuration information, based on the first operation information and the second operation information;
determine a change value of the configuration information, based on the first operation information and the second operation information, on basis of determination to change the configuration information; and
transmit the change value of the configuration information to the first external electronic device via the first communication link.
However, Chang teaches in response to reception of the second operation information, determine whether to change the configuration information, based on the first operation information and the second operation information (Chang, [0052]; the Bluetooth proxy module detect whether one or more of the multiple devices sharing Bluetooth hardware are currently connected to the Bluetooth peripheral);
determine a change value of the configuration information, based on the first operation information and the second operation information, on basis of determination to change the configuration information (Chang, [0047]; the Bluetooth proxy module controls the first device to disable the Bluetooth hardware and send connection configuration information to the second device so that the second device can connect the Bluetooth peripheral using the connection configuration information where the connection configuration information is a parameter); and
transmit the change value of the configuration information to the first external electronic device via the first communication link (Chang, [0051]; the Bluetooth proxy synchronizes the latest connection configuration information of the first device to the second device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon to include the above recited limitations as taught by Chang in order to speed up the overall switchover speed in Bluetooth networks (Chang, [0047]).

Regarding claim 20, Neth in view of Jeon further in view of Chang teaches the method of claim 12 above.  Neth in view of Jeon does not expressly teach determining, by the user device, whether the configuration information related to the operation of the first communication link needs to change;
based on determining that the configuration information needs to change, determining, by the user device, a change value of the configuration information; and
transmitting, by the user device, the change value of the configuration information to the first device via the first communication link.
However, Chang teaches further comprising:
determining, by the user device, whether the configuration information related to the operation of the first communication link needs to change (Chang, [0052]; the Bluetooth proxy module detect whether one or more of the multiple devices sharing Bluetooth hardware are currently connected to the Bluetooth peripheral);
based on determining that the configuration information needs to change, determining, by the user device, a change value of the configuration information (Chang, [0047]; the Bluetooth proxy module controls the first device to disable the Bluetooth hardware and send connection configuration information to the second device so that the second device can connect the Bluetooth peripheral using the connection configuration information where the connection configuration information is a parameter); and
transmitting, by the user device, the change value of the configuration information to the first device via the first communication link (Chang, [0051]; the Bluetooth proxy synchronizes the latest connection configuration information of the first device to the second device).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon to include the above recited limitations as taught by Chang in order to speed up the overall switchover speed in Bluetooth networks (Chang, [0047]).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neth in view of Jeon further in view of Chang as applied to claims 1 and 12 above, and further in view of Gandham et al. (US 2016/0359699 A1), hereafter referred Gandham.

Regarding claims 3 and 14, Neth in view of Jeon further in view of Chang teaches the electronic device of claim 1 and the method of claim 12 above.  Neth in view of Jeon further in view of Chang does not expressly teach wherein the processor is configured to determine whether the configuration information needs to change based at least on a state change of the electronic device or the first external electronic device, a state of the first communication link, or occurrence of communication failure due to an obstacle.
However, Gandham teaches wherein the processor is configured to determine whether the configuration information needs to change based at least on a state change of the electronic device or the first external electronic device, a state of the first communication link (Gandham, [0026]; the exchange of information can include link state information), or occurrence of communication failure due to an obstacle.
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon further in view of Chang to include the above recited limitations as taught by Gandham in order to enable communications throughout the environment (Gandham, [0024]).

Claims 4, 5, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neth in view of Jeon further in view of Chang as applied to claims 1 and 12 above, and further in view of Sako et al. (US 2009/0131071 A1), hereafter referred Sako.

Regarding claims 4 and 15, Neth in view of Jeon further in view of Chang teaches the electronic device of claim 1 and the method of claim 12 above.  Further, Neth teaches wherein the processor is further configured to:
monitor the first communication link by the second external electronic device, based on the connection information (Neth, [0015]-[0016]; the modem control device obtains configuration information for the set of M2M devices that communicate with the M2M modem on a periodic basis).
Neth in view of Jeon further in view of Chang does not expressly teach determine the second external electronic device is unable to receive data transmitted from the first external electronic device via the first communication link, and based on the determination that the second external device is unable to receive data, not transmit the change value of the configuration information to the first external electronic device.
However, Sako teaches determine the second external electronic device is unable to receive data transmitted from the first external electronic device via the first communication link, and based on the determination that the second external device is unable to receive data, not transmit the change value of the configuration information to the first external electronic device (Sako, [0128]; when it is determined that the difference d is larger than a predetermined value k and is out of condition range, the CPU determines that communication is not to be performed with the portable terminal and exits from the processing routine).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon further in view of Chang to include the above recited limitations as taught by Sako in order to support short-distance communication with other users based on whether connectivity can be maintained or not (Sako, [0006]-[0011]).

Regarding claims 5 and 16, Neth in view of Jeon further in view of Chang teaches the electronic device of claim 4 and the method of claim 15 above.  Neth in view of Jeon further in view of Chang does not expressly teach wherein the processor is configured to, based on a value indicated by the second operation information being out of a range indicated by the change value of the configuration information, determine that the second external device is unable to receive data transmitted from the first external electronic device via the first communication link.
However, Sako teaches wherein the processor is configured to, based on a value indicated by the second operation information being out of a range indicated by the change value of the configuration information, determine that the second external device is unable to receive data transmitted from the first external electronic device via the first communication link (Sako, [0128]; when it is determined that the difference d is larger than a predetermined value k and is out of condition range, the CPU determines that communication is not to be performed with the portable terminal by considering that the condition is not satisfied and exits from the processing routine).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon further in view of Chang to include the above recited limitations as taught by Sako in order to support short-distance communication with other users based on whether connectivity can be maintained or not (Sako, [0006]-[0011]).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neth in view of Jeon further in view of Chang as applied to claims 7 and 12 above, and further in view of Reddy (US 2007/0287418 A1).

Regarding claims 8 and 18, Neth in view of Jeon further in view of Chang teaches the electronic device of claim 7 and the method of claim 12 above.  Neth in view of Jeon further in view of Chang does not expressly teach wherein the connection information comprises at least one of address information of the electronic device, address information of the first external electronic device, piconet clock information, logical transport address information, used channel map information, link key information, service discovery protocol (SDP) information, supported feature information, and extended inquiry response (EIR) packet, and
wherein the processor is configured to calculate a channel access code and a hopping frequency of the second communication link, based on the connection information, and 
monitor the second communication link, based on the channel access code and the hopping frequency.
However, Reddy teaches wherein the connection information comprises at least one of address information of the electronic device, address information of the first external electronic device, piconet clock information, logical transport address information, used channel map information, link key information (Reddy, [0080]; the initial link key is used to authenticate the connection), service discovery protocol (SDP) information, supported feature information, and extended inquiry response (EIR) packet, and
wherein the processor is configured to calculate a channel access code and a hopping frequency of the second communication link, based on the connection information (Reddy, [0091]-[0093]; determine a channel access code and a frequency hopping sequence for establishing a communication link with the second device), and 
monitor the second communication link, based on the channel access code and the hopping frequency (Reddy above in [0091]-[0093] teaches the connection information used to communicate include the channel access code and hopping frequency and Neth above teaches monitoring the link based on connection information).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Jeon further in view of Chang to include the above recited limitations as taught by Reddy in order to achieve trusted communications in Bluetooth systems (Reddy, [0005]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Neth in view of Chang as applied to claim 7 above, and further in view of Liu et al. (US 2013/0091238 A1), hereafter referred Liu.

Regarding claim 10, Neth in view of Chang teaches the electronic device of claim 7 above.  Neth in view of Chang does not expressly teach wherein the processor is configured to:
establish a third communication link with the second external electronic device using the wireless communication circuit; and
receive the connection information related to the second communication link from the second external electronic device via the third communication link.
However, Liu teaches wherein the processor is configured to:
establish a third communication link with the second external electronic device using the wireless communication circuit (Liu, Fig. 5, [0022]; pen contact the second device); and
receive the connection information related to the second communication link from the second external electronic device via the third communication link (Liu, Fig. 5, [0022]; second device receives connection information wirelessly from pen).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Chang to include the above recited limitations as taught by Liu in order to allow transferring data and content between devices simpler and more efficiently (Liu, [0001]).

Regarding claim 11, Neth in view of Chang further in view of Liu teaches the electronic device of claim 10 above.  Neth in view of Chang does not expressly teach wherein the processor is configured to release a connection to the third communication link, based on determination that the connection information has been received via the third communication link.
However, Liu teaches wherein the processor is configured to release a connection to the third communication link, based on determination that the connection information has been received via the third communication link (Liu, Fig. 5, [0022]; after the second device receives index data and connection information from pen a direct connection happens between the first and second mobile devices until a release event or physical contact of the pen device is detected).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Neth in view of Chang to include the above recited limitations as taught by Liu in order to allow transferring data and content between devices simpler and more efficiently (Liu, [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416